—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Becker, J.), dated May 1, 1986, which granted the motion of the defendant Trupiano to dismiss the complaint pursuant to CPLR 3216 for want of prosecution to the extent of dismissing the complaint as against her.
Ordered that the order is affirmed, with costs.
The Supreme Court did not abuse its discretion in dismissing the complaint as against the moving defendant for lack of prosecution (see, CPLR 3216). Thompson, J. P., Brown, Spatt and Sullivan, JJ., concur.